Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to specification filed on 12/9/2021 has been accepted and entered.

Drawings
The drawing objections raised in the previous Action dated 11/23/2021 is respectfully withdrawn in light of the amendment to specification filed on 12/9/2021.

Double Patenting
The terminal disclaimer filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10747427 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In accordance, the double patenting rejection to claims 1, 9, 17 in the previous Action dated 11/23/2021 are respectfully withdrawn.

Reasons for Allowance

The Office has withdrawn all objections and rejections raised in the Non-Final Rejection mailed 11/23/2021.
After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.



The claimed invention provides an improvement on a graphical keyboard application with a set candidate words as suggestions in a target language that is determined based on current user textual inputs where the target language is different from the current language of the keyboard application. Specifically, the determination of the target language is based on user input text through the keyboard application satisfying a threshold and using a machine learned model of the keyboard application, where the machine learned model uses rules trained on previous inputs through the keyboard application on the device. 
The cited references do not either individually or in combination disclose, suggest, or teach the following:
“responsive to determining that a characteristics of the text satisfies a threshold for determining a target language of the text, determining, by a machine-learned model of the keyboard application executing at the computing device, the target language of the text, the machine-learned model using rules trained on previous inputs received by the keyboard applications to infer the target language of the text from the text; determining, by the machine-learned model executing at the computing device, whether the target language is different than a language associated with the first decoder”.
The above limitation is interpreted as the machine learned model is only
being trained with inputs received on the keyboard application on the local device, and language identification is made based on the machine learned model executing and trained on the local device only.
The closest art Bojja (US Pub 20170024372) teaches a server based machine
learned model for identifying a language in a message, where the server is trained on multiple language data from multiple users and using a variety of methods.
No reasonable combination of the prior art appears to explicitly disclose, teach or suggest this exact set of features of the claimed invention. Accordingly, the scope of the invention has been sufficiently narrowed to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176            

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176